Citation Nr: 0938017	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for a cardiopulmonary 
disability, including as secondary to in-service asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1957 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  Although the Veteran initially 
requested a Travel Board hearing in December 2007, he 
subsequently withdrew this request in February 2008.  See 
38 C.F.R. § 20.704 (2008).

In April 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

3.  The Veteran's diabetes mellitus, which first manifested 
many years after service, was not incurred in service and was 
not caused by claimed in-service herbicide exposure.

4.  The Veteran's current cardiopulmonary disability, which 
first manifested many years after service, was not incurred 
in service and was not caused by claimed in-service asbestos 
exposure.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

2.  A cardiopulmonary disability was not incurred in active 
service, including as due to in-service asbestos exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 11137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in October 2005 and June 2009, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service, evidence of his in-country duty in 
Vietnam, evidence showing his claimed in-service asbestos 
and/or herbicide exposure, and noted other types of evidence 
the Veteran could submit in support of his claims.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for diabetes 
mellitus, including as secondary to herbicide exposure, and 
for a cardiopulmonary disability, including as secondary to 
in-service asbestos exposure.  Thus, any failure to develop 
these claims under the VCAA cannot be considered prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Although the notice provided to the Veteran and his service 
representative in this case did not contain the notice 
outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), in light of the Supreme Court's recent decision in 
Sanders, the Board finds that any failure to satisfy the duty 
to notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because both 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

The Veteran has contended that service aboard several ships 
which were stationed in the official waters offshore of 
Vietnam corroborated his contention that he served in-country 
in Vietnam.  As will be explained below, however, the Federal 
Circuit held in Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 
2008) cert. denied 129 S. Ct. 1002, that such service does 
not constitute service in Vietnam for VA purposes.  The RO 
also has obtained the Veteran's service personnel records in 
an attempt to corroborate his assertion of in-country service 
in Vietnam.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
contended causal relationship between diabetes mellitus, a 
cardiopulmonary disability, and active service.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he was exposed to herbicides during 
active service on board several ships stationed in the 
official waters offshore of Vietnam.  He specifically 
contends that he was on a ship which travelled up river in 
Vietnam to re-fuel an Army fuel depot.  He also contends that 
he was exposed to asbestos while serving aboard these ships.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for certain diseases, including 
cardiovascular-renal disease and diabetes mellitus, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for diabetes mellitus or for a cardiopulmonary 
disability during active service.  The Veteran's enlistment 
physical examination was not available for review.

On periodic physical examination in March 1960, clinical 
evaluation was normal except for an astigmatism which was 
corrected by glasses, amblyopia exanopsia of the left eye, 
and marks and scars.  The Veteran's chest x-ray was negative.  
Urinalysis was negative for albumin and sugar.  It was noted 
that the Veteran's left eye problems were not considered 
disabling.

On periodic physical examination in November 1960, the 
Veteran denied all relevant medical history.  Clinical 
evaluation was normal except for several scars.  The 
Veteran's chest x-ray was negative.  Urinalysis was negative 
for sugar and albumin.  

In August 1964, it was noted that the Veteran had no history 
of noticeable nasal congestion.

On periodic physical examination in July 1965, clinical 
evaluation was unchanged from November 1960.  The Veteran's 
chest x-ray was negative.  Urinalysis was negative for 
albumin and sugar.  

On periodic physical examination in March 1971, clinical 
evaluation was normal except for several scars.  The 
Veteran's chest x-ray was negative.  Urinalysis was negative 
for albumin and sugar.

The Veteran was treated for an upper respiratory infection in 
December 1973.

On periodic physical examination in January 1975, clinical 
evaluation was normal except for diminished left eye vision 
and several scars.  The Veteran's chest x-ray was within 
normal limits.  Urinalysis was negative for albumin and 
sugar.

On outpatient treatment in April 1975, the Veteran complained 
of nasal congestion and coughing with some sputum that was 
yellowish in color.  Physical examination showed his ears, 
nose, throat, and chest all were within normal limits.  The 
impression was viral syndrome.  The Veteran was prescribed 
Actifed and Robitussin.

The Veteran was seen as an outpatient several times in 
January 1976 for complaints of a persistent cough.  It was 
noted that he smoked 1 pack of cigarettes per day.  The 
impression was persistent cough of unknown etiology.  Later 
that same month, the Veteran was treated for a upper 
respiratory infection.  

The Veteran's chest x-ray was normal in August 1976.  An 
electrocardiogram (EKG) in August 1976 was interpreted as 
"probably within normal limits."

At the Veteran's separation physical examination in August 
1976, he denied any relevant medical history.  Clinical 
evaluation was normal except for several marks and scars.  
The Veteran's chest x-ray was normal.  His EKG was within 
normal limits.  Urinalysis was negative for albumin and 
sugar. 

The Veteran's service personnel records show that he served 
in the "Vietnam Combat Zone" aboard U.S.S. ANNAPOLIS (AGMR-
1) in June 1966 and May 1967.  He also served aboard several 
other ships while on active service.  These records also show 
that the Veteran was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal.  The Veteran's DD Form 214 
indicates that his military occupational specialty (MOS) was 
electrical component maintenance.

The post-service medical evidence shows that, on VA 
outpatient treatment in October 2000, it was noted that the 
Veteran was new to the VA health care system and had been 
referred for treatment of moderate to severe aortic stenosis.  
The Veteran's aortic stenosis had been discovered on a June 
2000 echocardiogram (EKG).  The Veteran reported that he had 
noticed increasing dyspnea on exertion and shortness of 
breath in the previous year.  He also reported that he had 
been diagnosed as having aortic valve disease approximately 
ten years earlier.  His medical history included diabetes for 
the past ten years which was controlled by diet.  Physical 
examination showed a heart rate with a grade II-III systolic 
ejection murmur at the left sternal border which was late 
peaking and radiating to the carotid arteries.  There were 
diminished lung sounds in the bases.  An EKG showed normal 
sinus rhythm with ST wave abnormality.  The Veteran's chest 
x-ray showed a heart size at the upper limits of normal with 
prominent pulmonary arteries.  The assessment was no known 
history of coronary artery disease with increasing dyspnea on 
exertion and EKG evidence of moderate to severe aortic 
stenosis.  A cardiac catheterization was planned later in 
October 2000.

In April 2003, physical examination showed a regular heart 
rate and rhythm without murmurs, rubs, or gallops, and clear 
lungs to auscultation.  The assessment included diabetes 
mellitus under worse control.

In December 2003, the Veteran reported that his blood sugars 
were high in the mornings.  He denied any chest pain or 
shortness of breath.  Objective examination showed a regular 
heart rate and rhythm without murmurs and clear lungs to 
auscultation.  The assessment included non-insulin dependent 
diabetes mellitus, a heart valve replacement, and coronary 
heart disease.

In a December 2005 statement, the Veteran asserted that he 
had been at sea in Vietnam.  He also asserted that his ship 
had gone up a river in Vietnam to re-fuel an Army fuel depot.

On private outpatient treatment in August 2006, the Veteran 
complained of chest pain.  His aortic valve replacement in 
2000 was noted.  It also was noted that the Veteran was very 
active physically.  It was noted further that the Veteran was 
a diabetic.  A chest x-ray showed no evidence of acute 
cardiopulmonary disease.  An EKG showed evidence of a 
severely stenotic aortic valve prosthesis with preserved 
systolic function and moderate concentric hypertrophy.  Mild 
pulmonary hypertension also was present.  The diagnosis was 
chest pain of uncertain etiology in a patient with aortic 
valve replacement.  

On VA outpatient treatment in September 2006, the Veteran 
reported that he had been doing well until the previous month 
when he experienced an episode of chest pain.  It was noted 
that the Veteran was status-post aortic valve replacement in 
2000 with aortic prosthesis stenosis.  The Veteran denied any 
syncope, symptoms of congestive heart failure, orthopnea, or 
dyspnea on exertion.  He stated that he still was able to do 
heavy yard work without symptoms.  His medical history 
included diabetes mellitus.  Physical examination showed a 
harsh systolic ejection murmur which radiated to the carotid 
arteries and clear lungs to auscultation.  An EKG showed a 
normal sinus rhythm.  A chest x-ray showed a normal cardiac 
silhouette.  The assessment was aortic stenosis with a note 
that the VA examiner was unsure if the Veteran was 
experiencing symptoms of aortic stenosis and coronary artery 
disease with a note that there was no evidence of new 
disease.

In December 2006, the Veteran complained that he had 
experienced "a precipitous decline in his functional 
capacity over the last several months."  The Veteran stated 
that he experienced shortness of breath with light exertion, 
continued chest pressure, and an inability to catch his 
breath.  Physical examination showed a slow upstroke on S1, a 
harsh systolic ejection murmur which radiated to the carotid 
arteries, and clear lungs to auscultation.  The assessment 
was symptomatic severe aortic stenosis, coronary artery 
disease, and uncontrolled diabetes mellitus.  The Veteran was 
scheduled for cardiac catheterization the next morning.  He 
was advised that he likely would be started on insulin due to 
his uncontrolled diabetes mellitus.

The Veteran had a cardiac catheterization later in December 
2006.  The VA cardiologist recommended that the Veteran 
undergo aortic valve replacement.

The Veteran was hospitalized at a private facility in January 
2007 with complaints of marked breathlessness, orthopnea, and 
chest discomfort.  While hospitalized, continuous EKG 
monitoring showed that the Veteran's heart primarily was in a 
sinus rhythm with a sinus tachycardia.  A computerized 
tomography (CT) scan of the Veteran's chest showed small 
bilateral pleural effusions and diffuse perihilar 
interstitial thickening, no evidence of pulmonary embolism, 
and status-post sternotomy.  An EKG showed evidence of severe 
to critical aortic stenosis with reduction of left 
ventricular systolic function and severe pulmonary 
hypertension.  The discharge diagnoses included severe to 
critical aortic stenosis of a tissue prosthetic valve, 
congestive heart failure, and type 2 diabetes mellitus.

In an October 2008 letter, George Kubac, M.D., stated that 
the Veteran had type 2 diabetes mellitus and was on 
hypoglycemic therapy.  Dr. Kubac also stated that the Veteran 
had aortic valve disease and currently was status-post aortic 
valve replacement with a pericardial valve in January 2007.  
Dr. Kubac stated further that the Veteran had been exposed to 
Agent Orange "and it may be very possible that his exposure 
to this agent has resulted in his diabetic condition, 
although at this time the connection is still unproven and 
presumptive in nature."

On VA examination in July 2009, the Veteran reported that he 
was exposed to asbestos for 18 years while on active service 
aboard ships as an electrician.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service VA and private treatment records.  
The VA examiner noted that the Veteran never had been 
diagnosed as having asbestosis or any significant pulmonary 
problem.  This examiner also noted that the Veteran was not 
under treatment for any pulmonary condition.  The Veteran 
also reported that he had no cardiac history prior to being 
diagnosed as having severe aortic stenosis in 2000 and 
undergoing an aortic valve replacement.  The Veteran reported 
further that he had undergone a second aortic valve 
replacement at a private hospital in 2007.  The VA examiner 
noted further that the Veteran had been diagnosed as having 
diabetes mellitus 15 years earlier and was on insulin.  The 
Veteran stated that he could walk 2 or 3 miles on level 
ground at a normal rate and experienced no difficulty 
climbing 2 flights of stairs.  The Veteran also stated that 
he rode a stationary bike for 2 to 4 miles a night and 
tolerated this exercise well.  He denied any history of 
congestive heart failure.  The Veteran reported to this VA 
examiner that he had been told by a cardiac physician that 
his aortic valve problems might be related to herbicide 
exposure.  He also asserted that his diabetes mellitus was 
related to active service due to his in-service herbicide 
exposure.  The Veteran reported that, while on active 
service, he had served on board an oil tanker that travelled 
up a river in Vietnam for 6 or 7 hours during a refueling 
operation although he never actually set foot in Vietnam.  
The VA examiner opined that, because there was no evidence 
linking Agent Orange exposure and aortic stenosis, and 
because the Veteran had no diagnosis of asbestosis and never 
had a significant pulmonary problem, it was at least as 
likely as not that the Veteran's cardiopulmonary condition 
was not related to Agent Orange exposure.  The VA examiner 
also opined that the Veteran's diabetes mellitus "might be" 
related to Agent Orange exposure.  The diagnoses included 
post-operative two aortic valve replacements with no evidence 
of congestive heart failure and diabetes mellitus, type 2, 
now requiring insulin.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus, including as due to herbicide exposure.  
Initially, the Board notes that the Veteran's service 
personnel records do not show that he had in-country service 
in Vietnam such that in-service herbicide exposure cannot be 
presumed and diabetes mellitus could not be related to active 
service on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that the 
Veteran's service personnel records show that he served on 
the U.S.S. ANNAPOLIS while this ship was in the "Vietnam 
Combat Zone" in June 1966 and May 1967.  There is no 
evidence in the Veteran's service personnel records that the 
conditions of his active service on board the 
U.S.S. ANNAPOLIS "involved duty or visitation in the 
Republic of Vietnam."  The Veteran has maintained that, 
although he did not set foot in Vietnam while on board the 
U.S.S. ANNAPOLIS, this ship traveled up a river in Vietnam 
conducting refueling operations at an Army fuel depot and he 
was exposed to Agent Orange when his ship passed areas 
onshore which had been sprayed recently with this herbicide.  
Unfortunately, however, there is no evidence corroborating 
the veteran's allegation that the U.S.S. ANNAPOLIS entered 
"brown water."  Despite the Veteran's assertions, his 
active service does not meet the regulatory definition of in-
country service in Vietnam found in 38 C.F.R. 
§ 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  
See Haas v. Peake, 525 F.3d. 1168 (Fed.Cir.2008) cert. denied 
129 S. Ct. 1002 (2009).  Because the Veteran's active service 
did not involve duty or visitation in Vietnam, his in-service 
herbicide exposure cannot be presumed.  Absent evidence of 
in-service herbicide exposure, the presumption of service 
connection for diseases (including diabetes mellitus) based 
on herbicide exposure is not applicable.  See 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran also is not entitled to service connection for 
diabetes mellitus on a direct service connection basis.  The 
Board acknowledges that the Veteran had active service in 
Vietnam.  The Veteran's service treatment records show, 
however, that he did not have diabetes mellitus during active 
service.  It appears that the Veteran first was shown to have 
diabetes mellitus in April 2003, or over 26 years after his 
service separation in September 1976.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board observes that, in October 2008, Dr. Kubac opined 
that "it may be very possible" that the Veteran's claimed 
in-service herbicide exposure resulted in his diabetes 
mellitus.  Following VA examination in July 2009, the VA 
examiner stated that the Veteran's current diabetes mellitus 
"might be" related to his claimed in-service herbicide 
exposure.  As noted, because he did not have in-country 
service in Vietnam, the Veteran's in-service herbicide 
exposure cannot be presumed.  Current regulations also 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if Dr. Kubac's October 2008 opinion and the 
VA examiner's July 2009 opinion are viewed in the light most 
favorable to the Veteran, this evidence does not establish 
service connection for diabetes mellitus.

The remaining post-service medical evidence shows that the 
Veteran's current diabetes mellitus has been controlled with 
medication since a cardiac catheterization in December 2006.  
The VA examiner noted in July 2009 that the Veteran's 
diabetes mellitus now required insulin.  Thus, the Board 
finds that service connection for diabetes mellitus on a 
direct service connection basis also is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
cardiopulmonary disability, including as due to asbestos 
exposure.  The Veteran has asserted that he was exposed to 
asbestos continuously while on active service aboard Navy 
ships as an electrician.  The Veteran's service personnel 
records show that he served as an electrician in the Navy.  
There is, however, no official record documenting the 
Veteran's alleged in-service asbestos exposure.  As the VA 
examiner noted in July 2009, there also is no medical 
evidence that the Veteran experienced any disability due to 
asbestosis or any other significant pulmonary disability 
during active service.  

The Board acknowledges that the Veteran has been treated for 
a variety of cardiopulmonary complaints since his service 
separation.  The Veteran also has had two aortic valve 
replacements and has been treated for aortic valve stenosis 
since 2000.  A private chest x-ray in August 2006 showed no 
evidence of acute cardiopulmonary disease, although mild 
pulmonary hypertension was present on the Veteran's EKG.  The 
Veteran was diagnosed as having chest pain of uncertain 
etiology.  VA chest x-ray in September 2006 showed a normal 
cardiac silhouette.  

In December 2006, the Veteran complained that he experienced 
shortness of breath with light exertion, continued chest 
pressure, and an inability to catch his breath.  Physical 
examination showed a slow upstroke on S1 and a harsh systolic 
ejection murmur which radiated to the carotid arteries and 
clear lungs to auscultation.  The assessment included 
symptomatic severe aortic stenosis and coronary artery 
disease.  

While hospitalized in January 2007, continuous EKG monitoring 
showed that the Veteran's heart primarily was in a sinus 
rhythm with a sinus tachycardia.  A CT scan of the Veteran's 
chest showed small bilateral pleural effusions and diffuse 
perihilar interstitial thickening, no evidence of pulmonary 
embolism, and status-post sternotomy.  An EKG showed evidence 
of severe to critical aortic stenosis with reduction of left 
ventricular systolic function and severe pulmonary 
hypertension.  The discharge diagnoses included severe to 
critical aortic stenosis of a tissue prosthetic valve and 
congestive heart failure.

The Board observes that, in July 2009, the Veteran reported 
to his VA examiner that he had been told by a cardiac 
physician that his aortic valve problems might be related to 
herbicide exposure.  The Court has held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As noted elsewhere, the Veteran's active service does not 
meet the regulatory definition of service in Vietnam and his 
in-service herbicide exposure cannot be presumed.  
Accordingly, the Veteran's statement in July 2009 that he had 
been told by a treating physician that his aortic valve 
problems might be related to his claimed in-service herbicide 
exposure is not probative on the issue of whether a 
cardiopulmonary disability is related to active service.  

The Board also observes that, after reviewing the Veteran's 
claims file and noting his inaccurately reported in-service 
history of herbicide exposure, the VA examiner stated in July 
2009 that the Veteran was not under treatment for any 
pulmonary condition.  This VA examiner opined that, because 
there was no evidence linking Agent Orange exposure and 
aortic stenosis, and because the Veteran had no diagnosis of 
asbestosis and never had experienced a significant pulmonary 
problem, it was at least as likely as not that the Veteran's 
cardiopulmonary condition was not related to Agent Orange 
exposure.  Although the examiner's opinion applies the wrong 
standard, seemingly suggesting a grant would be in order, as 
discussed above the Veteran had no Agent Orange exposure in 
service.  In summary, without any medical evidence, to 
include a nexus opinion, relating the Veteran's 
cardiopulmonary disability to active service, the Board finds 
that service connection for a cardiopulmonary disability, 
including as due to in-service asbestos exposure, is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure, is denied.

Entitlement to service connection for a cardiopulmonary 
disability, including as secondary to in-service asbestos 
exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


